Citation Nr: 0006100	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-19 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected pyoderma of the scalp, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied an 
increased disability rating in excess of 10 percent for the 
appellant's service-connected pyoderma of the scalp. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.
 
2.  The veteran's service-connected pyoderma of the scalp is 
manifested by: a clear scalp; tiny, old scattered 
vitiliginous scars about the cheek that are noticed only in 
very close proximity; and subjective complaints of itching, 
burning and soreness of the scalp.

3. There is no showing of exudation or itching constant, 
extensive lesions, or marked disfigurement.  

4.  There is no showing of severely disfiguring scars on the 
head, face or neck.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected pyoderma of the scalp 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
His assertion that his service-connected pyoderma of the 
scalp has increased in severity is plausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  A review of the veteran's report 
of separation, Form DD 214, revealed that he served on active 
duty in the United States Army from November 1961 to November 
1963.  A review of the veteran's service medical records 
revealed treatment for pyoderma of the scalp.  

In November 1966, the RO issued a rating decision that 
granted service connection for pyoderma of the scalp and 
assigned thereto an initial disability rating of 10 percent, 
effective May 1966.

In July 1997, the veteran filed his present claim for an 
increased disability rating for his service-connected 
pyoderma of the scalp.  A treatment summary report, dated 
November 1997, was submitted by the veteran's private 
physician.  In this report, R. Walter, M.D., noted that he 
had treated the veteran throughout the 1990's for 
seborrhea/rosacea.  Dr. Walter also indicated that "it is 
still active [and] needs on going medical treatment."  

Medical treatment records, dated April 1995 through April 
1998, were retrieved from the VA medical centers in Mountain 
Home, Tennessee and Nashville, Tennessee.  A review of these 
records revealed treatment for a variety of conditions.  A 
medical treatment report, dated in September 1997, noted the 
veteran's complaints of a skin condition on his scalp causing 
itching, burning and soreness.  The report noted the 
veteran's contention that this condition had improved 
slightly with medication.  The report also noted that he was 
prescribed Nizoral shampoo for the papules on the scalp.

In March 1998, a VA examination of the skin was conducted.  
The report of this examination noted the veteran's narrative 
history of a skin disorder of the scalp developing while he 
was stationed in Germany.  The veteran indicated that this 
condition has more recently been diagnosed as seborrhea 
rosacea.  He also reported current complaints of itching of 
the scalp with burning and soreness.  Physical examination 
revealed:

On examination, the scalp was searched 
with an exam light quite thoroughly.  The 
scalp is totally clear at this time.  He 
has generalized erythema with mild 
irregularity about the cheeks, anterior 
neck, and extending down to the chest.  
[photograph enclosed]  The scalp itself 
is perfectly clear.  There are tiny, old 
scattered vitiliginous scars about the 
cheek that are noticed only in very close 
proximity, and really appear to be old-
acneiform-type scars.

The report concluded with impressions of: (1) currently clear 
scalp, and (2) dermatitis involving the lower cheeks, neck, 
and upper chest of unknown etiology.

A dermatological consultation was also performed in March 
1998.  The report indicated that the veteran had been 
prescribed Nizoral shampoo and Flucinonide cream and that 
"some relief was obtained but the sores persist."  The 
report noted the veteran's complaints of an itching and 
burning scalp.  The report also stated that "[i]nflammation 
[and] erythema are also seen. Scars have formed from repeated 
cycles of sores, eruption and healing.  Condition worsens 
[with] hot weather."

III. Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule), the RO ascertained the severity of the 
veteran's service-connected pyoderma of the scalp to warrant 
a 10 percent disability rating pursuant to Diagnostic Code 
7806.

Diagnostic Code 7806, provides that eczema "with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area," is rated as noncompensable.  A 10 
percent evaluation is warranted where the symptoms include 
"exfoliation, exudation or itching, if involving an exposed 
surface or extensive area."  A higher, or 20 percent 
evaluation, is warranted where the exudation or itching is 
constant, the lesions extensive, or there is marked 
disfigurement. 38 C.F.R. § 4.118 (1999).

Pursuant to Diagnostic Code 7800, relating to disfiguring 
scars on the head, face or neck, a 10 percent rating 
contemplates moderately disfiguring scars.  A 30 percent 
rating contemplates severe disfigurement especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating, the highest rating 
assignable under this code, contemplates complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement. 38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7800 (1999). 

After a thorough review of the evidence of record, the Board 
concludes that an increased disability rating in excess of 10 
percent is not warranted for the veteran's service-connected 
pyoderma of the scalp.  The March 1998 VA examination of the 
skin revealed that his "scalp was totally clear at this 
time."  A color photograph, submitted with the examination 
report, also failed to reveal any disfiguring scars.  The 
examination report concluded with impressions of: (1) 
currently clear scalp, and (2) dermatitis involving the lower 
cheeks, neck, and upper chest of unknown etiology.  A 
dermatological consultation, dated in March 1998, noted that 
the veteran had been prescribed Nizoral shampoo and 
Flucinonide cream and that "some relief was obtained."  
Under these circumstances, the Board can find no basis for a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected pyoderma of the scalp.  Although 
the veteran reports itching and burning in his scalp, the 
objective manifestations of this condition fail to warrant a 
higher rating.  There is no showing of eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement, involving an exposed surface or extensive 
area.  There is also no showing of severe disfiguring scars 
on the head, face or neck.

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased disability evaluation in excess 
of 10 percent for the veteran's service-connected pyodema of 
the scalp has not been shown.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability evaluation in excess 
of 10 percent for service-connected pyoderma of the scalp is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

